Exhibit 10.11

 

WYNDHAM HOTELS & RESORTS, INC.
2018 EQUITY AND INCENTIVE PLAN
(EFFECTIVE AS OF MAY 9, 2018)

 

1.                                      Purpose; Types of Awards; Construction.

 

The purposes of the Wyndham Hotels & Resorts, Inc. 2018 Equity and Incentive
Plan (the “Plan”) are to afford an incentive to non-employee directors, selected
officers and other employees, advisors and consultants of Wyndham Hotels &
Resorts, Inc. (the “Company”) and its Affiliates that now exist or hereafter are
organized or acquired, to continue as non-employee directors, officers,
employees, advisors or consultants, as the case may be, to increase their
efforts on behalf of the Company and its Affiliates and to promote the success
of the Company’s business. The Plan provides for the grant of Options (including
“incentive stock options” and “nonqualified stock options”), stock appreciation
rights, restricted stock, restricted stock units and other stock- or cash-based
awards.

 

2.                                      Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Affiliate” shall mean, other than the
Company, (i) any Subsidiary; (ii) any Parent; (iii) any corporation, trade or
business (including, without limitation, a partnership or limited liability
company) which is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company; (iv) any corporation, trade or business (including,
without limitation, a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; or (v) any
other entity, approved by the Committee as an Affiliate under the Plan, in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee.

 

(b)                                 “Annual Incentive Program” means the program
described in Section 6(c) hereof.

 

(c)                                  “Award” means any Option, SAR, Restricted
Stock, Restricted Stock Unit or Other Stock-Based Award or Other Cash-Based
Award granted under the Plan.

 

(d)                                 “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” means, following the
Effective Date and excluding the separation transaction pursuant to which the
Company becomes a separate public corporation for the first time, a change in
control of the Company, which will have occurred if:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than (A) the Company,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (C) any corporation owned, directly or

 

--------------------------------------------------------------------------------


 

indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Stock), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding voting securities (excluding any person who
becomes such a beneficial owner in connection with a transaction immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity surviving
such transaction or, if the Company or the entity surviving the transaction is
then a subsidiary, the ultimate parent thereof);

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended;

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity surviving
such merger or consolidation or, if the Company or the entity surviving such
merger is then a subsidiary, the ultimate parent thereof; or

 

(iv)                              the stockholders of the Company consummate a
plan of complete liquidation of the Company or there is consummated an agreement
for the sale or disposition by the Company of at least 40% of the Company’s
assets (or any transaction having a similar effect), other than a sale or
disposition by the Company of 40% or more of the Company’s assets to an entity,
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed of or, if such entity is a
subsidiary, the ultimate parent thereof.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of (x) a Public Offering or (y) the consummation of any
transaction or series of integrated transactions immediately following which
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions. Notwithstanding any other provision of
the Plan to the contrary, with respect to any Award that constitutes
“nonqualified deferred compensation” within the meaning of Code Section 409A, an
event shall not be considered to be a Change in Control under the Plan for
purposes of triggering payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of Code
Section 409A.

 

2

--------------------------------------------------------------------------------


 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(h)                                 “Code Section 409A” means Section 409A of
the Code and the Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.

 

(i)                                     “Committee” means the committee
established by the Board to administer the Plan, the composition of which shall
at all times satisfy the provisions of Rule 16b-3 and applicable stock exchange
rules. If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3, such noncompliance with the requirements of Rule 16b-3 shall not
affect the validity of the Awards, grants, interpretations or other actions of
the Committee.

 

(j)                                    “Company” means Wyndham Hotels &
Resorts, Inc., a corporation organized under the laws of the State of Delaware,
or any successor corporation.

 

(k)                                 “Effective Date” means the date of
stockholder approval of the Plan at the Company’s 2018 annual meeting of
stockholders (i.e., May 9, 2018), subject to Sections 8(d)(i) and 8(e).

 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder.

 

(m)                             “Fair Market Value” of a share of Stock shall be
determined for purposes of the Plan, including, without limitation, with respect
to the granting of any Award by using the closing price of Stock as of the date
such Award is granted, unless otherwise determined by the Committee or required
by applicable law. Notwithstanding the foregoing, if at the time of grant or
other applicable event, the Stock is not then listed on a national securities
exchange, “Fair Market Value” shall mean, (i) if the shares of Stock are then
traded in an over-the-counter market, the average of the bid and ask price for
shares of Stock in such over-the-counter market (determined at the same time as
contemplated in clauses (A) and (B) above with respect to the applicable
action), and (ii) if the shares of Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, or the value of
such shares is not otherwise determinable, such value as determined by the
Committee in its sole discretion.

 

(n)                                 “Grantee” means a person who, as a
non-employee director, officer or other employee, advisor or consultant of the
Company or its Affiliate, has been granted an Award under the Plan.

 

(o)                                 “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Section 422 of the
Code.

 

(p)                                 “Long Term Incentive Program” means the
program described in Section 6(b) hereof.

 

(q)                                 “Non-Employee Director” means any director
of the Company who is not also employed by the Company or any of its Affiliates.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “NQSO” means any Option that is not
designated as an ISO.

 

(s)                                   “Option” means a right, granted to a
Grantee under Section 6(b)(i) or 6(b)(v), to purchase shares of Stock. An Option
may be either an ISO or an NQSO, provided that ISOs may be granted only to
employees of the Company or a Parent or Subsidiary of the Company.

 

(t)                                    “Other Cash-Based Award” means cash
awarded under the Annual Incentive Program or the Long Term Incentive Program,
including cash awarded as a bonus or upon the attainment of Performance Goals or
otherwise as permitted under the Plan.

 

(u)                                 “Other Stock-Based Award” means a right or
other interest granted to a Grantee under the Annual Incentive Program or the
Long Term Incentive Program that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
including but not limited to (i) unrestricted Stock awarded as a bonus or upon
the attainment of Performance Goals or otherwise as permitted under the Plan,
and (ii) a right granted to a Grantee to acquire Stock from the Company
containing terms and conditions prescribed by the Committee.

 

(v)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(w)                               “Performance Goals” means performance goals
determined by the Committee, which may be based on one or more of the following
criteria: (i) pre-tax income or after-tax income; (ii) pre-tax or after-tax
profits; (iii) income or earnings including operating income, earnings before or
after taxes, earnings before interest, taxes, depreciation and amortization,
earnings before or after interest, depreciation, amortization, or items that are
unusual in nature or infrequently occurring or special items, or a combination
of any or all of the foregoing; (iv) net income excluding amortization of
intangible assets, depreciation and impairment of goodwill and intangible assets
and/or excluding charges attributable to the adoption of new accounting
pronouncements; (v) earnings or book value per share (basic or diluted);
(vi) return on assets (gross or net), return on investment, return on capital,
return on invested capital or return on equity; (vii) return on revenues;
(viii) cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital; (ix) economic value created; (x) operating margin or profit margin
(gross or net); (xi) stock price or total stockholder return; (xii) income or
earnings from continuing operations; (xiii) after-tax or pre-tax return on
stockholders’ equity; (xiv) growth in the value of an investment in the
Company’s common stock assuming the reinvestment of dividends; (xv) operating
profits or net operating profits; (xvi) working capital; (xvii) gross or net
sales, revenue and growth of sales revenue (either before or after cost of
goods, selling and general administrative expenses, and any other expenses or
interest); (xviii) cost targets, reductions and savings (including, without
limitation, the achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of, the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee), expense management, productivity and
efficiencies; (xix) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or market share,
geographic business expansion, customer satisfaction, employee satisfaction,
human

 

4

--------------------------------------------------------------------------------


 

resources management, supervision of litigation, information technology, and
goals relating to divestitures, joint ventures and similar transactions;
(xx) franchise and/or royalty income; (xxi) market share; (xxii) strategic
objectives, development of new product lines and related revenue, sales and
margin targets; (xxiii) franchisee growth and retention; (xxiv) co-branding or
international operations; (xxv) comparisons of continuing operations to other
operations; (xxvi) management fee or licensing fee growth; (xxvii) other
financial or business measures as may be determined by the Committee; and
(xxviii) any combination of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criterion or the attainment of a percentage increase or decrease in the
particular criterion, and may be applied to one or more of the Company or its
Affiliates, or a division or strategic business unit of the Company, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals may be evaluated in accordance with generally
accepted accounting principles (GAAP) or other financial measures (including
non-GAAP measures) as determined by the Committee. The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual, non-recurring, non-core or other events affecting the Company or its
Affiliates or the financial statements of the Company or its Affiliates, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be unusual in nature or infrequent in
occurrence or related to a corporate transaction (including, without limitation,
a disposition or acquisition) or related to a change in accounting principles,
or otherwise, all as determined by the Committee in its discretion.

 

(x)                                 “Performance Period” shall mean the one or
more periods of time, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Grantee’s right to and the payment of an Award.

 

(y)                                 “Plan” means this Wyndham Hotels &
Resorts, Inc. 2018 Equity and Incentive Plan, as amended from time to time.

 

(z)                                  “Plan Year” means a calendar year.

 

(aa)                          “Public Offering” means an offering of securities
of the Company that is registered with the Securities and Exchange Commission.

 

(bb)                          “Restricted Stock” means an Award of shares of
Stock to a Grantee under Section 6(b)(iii) that may be subject to certain
restrictions and to a risk of forfeiture.

 

(cc)                            “Restricted Stock Unit” or “RSU” means a right
granted to a Grantee under Section 6(b)(iv) or Section 6(b)(v) to receive Stock
or cash at the end of a specified period, which right may be conditioned on the
satisfaction of specified performance or other criteria.

 

(dd)                          “Rule 16b-3” means Rule 16b-3, as from time to
time in effect promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act, including any successor to such Rule.

 

5

--------------------------------------------------------------------------------


 

(ee)                            “Securities Act” means the Securities Act of
1933, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(ff)                              “Stock” means shares of the common stock, par
value $0.01 per share, of the Company.

 

(gg)                            “Stock Appreciation Right” or “SAR” means the
right, granted to a Grantee under Section 6(b)(ii), to be paid an amount
measured by the appreciation in the Fair Market Value of Stock from the date of
grant to the date of exercise of the right.

 

(hh)                          “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

(ii)                                  “Ten Percent Stockholder” shall mean a
person owning stock of the Company possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, its Parent
or any Subsidiary.

 

3.                                      Administration.

 

The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; and to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The Committee may adopt special guidelines and
provisions for persons who are residing in, or subject to, the taxes of,
countries other than the United States to comply with applicable tax and
securities laws and may impose any limitations and restrictions that they deem
necessary to comply with the applicable tax and securities laws of such
countries other than the United States. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs, and provided further,
outstanding Options or SARs may not be replaced or cancelled in exchange for
cash, other Awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without

 

6

--------------------------------------------------------------------------------


 

stockholder approval. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3 and shall be limited, construed
and interpreted in a manner so as to comply therewith.

 

The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including but not limited to the Company and its Affiliates or any Grantee (or
any person claiming any rights under the Plan from or through any Grantee) and
any stockholder.

 

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

4.                                      Eligibility.

 

Awards may be granted to selected non-employee directors, officers and other
employees, advisors or consultants of the Company or its Affiliates, in the
discretion of the Committee. In determining the persons to whom Awards shall be
granted and the type of any Award (including the number of shares to be covered
by such Award), the Committee shall take into account such factors as the
Committee shall deem relevant in connection with accomplishing the purposes of
the Plan.

 

5.                                      Stock Subject to the Plan.

 

The maximum number of shares of Stock reserved for issuance under the Plan shall
be 10,000,000, and pursuant to the Company’s Non-Employee Directors Deferred
Compensation Plan, Savings Restoration Plan, and Officer Deferred Compensation
Plan, subject to adjustment as provided herein. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award terminates or expires without a distribution of
shares to the Grantee, or if shares of Stock are surrendered or withheld as
payment of either the exercise price of an Award and/or withholding taxes in
respect of an Award, the shares of Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan.  Upon the exercise of any Award granted in tandem with any other Award,
such related Award shall be cancelled to the extent of the number of shares of
Stock as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.

 

The aggregate grant date fair value (computed as of the grant date in accordance
with applicable financial accounting rules) of all Awards granted under the Plan
to any individual Non-Employee Director in any fiscal year of the Company
(excluding Awards made pursuant to deferred compensation arrangements made in
lieu of all or a portion of cash retainers and any dividends payable in respect
of outstanding Awards) shall not exceed $1,000,000.

 

7

--------------------------------------------------------------------------------


 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code, and with
respect to NQSOs, such adjustment shall be made in a manner intended to comply
with Code Section 409A, (iv) annual award limitations set forth in this
Section 5; and (v) the Performance Goals applicable to outstanding Awards.

 

6.                                      Specific Terms of Awards.

 

(a)                                 General.  The term of each Award shall be
for such period as may be determined by the Committee, provided that all Awards
granted under the Plan shall have a minimum vesting period of twelve (12)
months. Subject to the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company or its Affiliates upon the grant, vesting,
maturation, or exercise of an Award may be made in such forms as the Committee
shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis in a manner intended to
comply with Code Section 409A. The Committee may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.

 

(b)                                 Long Term Incentive Program.  Under the Long
Term Incentive Program, the Committee is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Committee to be consistent with the purposes of the Plan. Such Awards may be
granted with value and payment contingent upon Performance Goals. Except as
otherwise set forth herein or as may be determined by the Committee, each Award
granted under the Long Term Incentive Program shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Committee shall determine at the date of grant or thereafter.

 

(i)                                     Options.  The Committee is authorized to
grant Options to Grantees on the following terms and conditions:

 

(A)                               Type of Award.  The Award Agreement evidencing
the grant of an Option under the Plan shall designate the Option as an ISO or an
NQSO. To the extent that any Option does not qualify as an ISO (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Option or the portion thereof which does not qualify, shall constitute a
separate NQSO. Notwithstanding any other provision of this Plan to the contrary
or any provision

 

8

--------------------------------------------------------------------------------


 

in an Award Agreement to the contrary, any Option granted to an employee of an
Affiliate (other than one described in Section 2(a)(i) or (ii)) shall be an
NQSO.

 

(B)                               Exercise Price.  The exercise price per share
of Stock purchasable under an Option shall be determined by the Committee, but,
subject to Section 6(b)(v), in no event shall the per share exercise price of
any Option be less than the Fair Market Value of a share of Stock on the date of
grant of such Option; provided, however, if an ISO is granted to a Ten Percent
Stockholder, the per share exercise price shall not be less than 110% of the
Fair Market Value of the share of Stock on the date of grant of such ISO. The
exercise price for Stock subject to an Option may be paid in cash or by an
exchange of Stock previously owned by the Grantee for at least six months (if
acquired from the Company), through a “broker cashless exercise” procedure
approved by the Committee (to the extent permitted by law), or a combination of
the above, in any case in an amount having a combined value equal to such
exercise price. An Award Agreement may provide that a Grantee may pay all or a
portion of the aggregate exercise price by having shares of Stock with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company.

 

(C)                               Term and Exercisability of Options.  The date
on which the Committee adopts a resolution expressly granting an Option, or such
future date designated in the adopted resolution expressly authorizing the grant
of an Option, shall be considered the day on which such Option is granted. The
term of each Option shall be fixed by the Committee, but no Option shall be
exercisable more than ten years after the date the Option is granted; provided,
however, that the term of an ISO granted to a Ten Percent Stockholder may not
exceed five years. Options shall be exercisable over the term at such times and
upon such conditions as the Committee may determine, as reflected in the Award
Agreement; provided, that the Committee shall have the authority to accelerate
the exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

 

(D)                               Termination of Employment/Service.  An Option
may not be exercised unless the Grantee is then a director of, in the employ of,
or providing services to, the Company or its Affiliates, and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option; provided, that the Award
Agreement may contain provisions extending, or the Committee may otherwise
determine to extend, the exercisability of Options, in the event of specified
terminations of employment or service, to a date not later than the expiration
date of such Option.  A Grantee’s employment with, or provision of services to,
Wyndham Worldwide Corporation or its Affiliates (collectively, the “Wyndham
Worldwide Group”) shall be deemed employment with, or provision of services to,
the Company or its Affiliates for purposes of this Section 6(b)(i).

 

(E)                                Incentive Stock Option Limitations.  To the
extent that the aggregate Fair Market Value (determined as of the time of grant)
of the Stock with respect to which ISOs are exercisable for the first time by a
Grantee during any calendar year under the Plan and/or any other stock option
plan of the Company, its Parent or any Subsidiary exceeds $100,000, such Options
shall be treated as Options which are not ISOs. In addition, if a Grantee does
not remain employed by the Company, its Parent or any Subsidiary at all times
from the time the Option is granted until

 

9

--------------------------------------------------------------------------------


 

three months prior to the date of exercise (or such other period as required by
applicable law), such Option shall be treated as an Option which is not an ISO.
Should the foregoing provisions not be necessary in order for Options to qualify
as an ISO, or should any additional provisions be required, the Committee may
amend the Plan accordingly, without the necessity of obtaining the approval of
the stockholders of the Company.

 

(F)                                 Other Provisions.  Options may be subject to
such other conditions including, but not limited to, restrictions on
transferability of the shares acquired upon exercise of such Options, as the
Committee may prescribe in its discretion or as may be required by applicable
law.  In no event shall the Committee award or pay dividend or dividend
equivalents with respect to Options, whether vested or unvested.

 

(ii)                                  SARs.  The Committee is authorized to
grant SARs to Grantees on the following terms and conditions:

 

(A)                               In General.  Unless the Committee determines
otherwise, a SAR (1) granted in tandem with an NQSO may be granted at the time
of grant of the related NQSO or at any time thereafter or (2) granted in tandem
with an ISO may only be granted at the time of grant of the related ISO. A SAR
granted in tandem with an Option shall be exercisable only to the extent the
underlying Option is exercisable. Payment of a SAR may be made in cash, Stock,
or property as specified in the Award or determined by the Committee. The grant
price per share of Stock subject to a SAR shall be determined by the Committee
at the time of grant, provided that the per share grant price of a SAR, whether
or not granted in tandem with an Option, shall not be less than 100% of the Fair
Market Value of the Stock at the time of grant.

 

(B)                               Right Conferred.  A SAR shall confer on the
Grantee a right to receive an amount with respect to each share subject thereto,
upon exercise thereof, equal to the excess of (1) the Fair Market Value of one
share of Stock on the date of exercise over (2) the grant price of the SAR
(which in the case of an SAR granted in tandem with an Option shall be equal to
the exercise price of the underlying Option, and which in the case of any other
SAR shall be such price as the Committee may determine).

 

(C)                               Term and Exercisability of SARs.  The date on
which the Committee adopts a resolution expressly granting a SAR, or such future
date designated in the adopted resolution expressly authorizing the grant of a
SAR, shall be considered the day on which such SAR is granted. SARs shall be
exercisable over the exercise period (which shall not exceed the lesser of ten
years from the date of grant or, in the case of a tandem SAR, the expiration of
its related Award), at such times and upon such conditions as the Committee may
determine, as reflected in the Award Agreement; provided, that the Committee
shall have the authority to accelerate the exercisability of any outstanding SAR
at such time and under such circumstances as it, in its sole discretion, deems
appropriate. A SAR may be exercised to the extent of any or all full shares of
Stock as to which the SAR (or, in the case of a tandem SAR, its related Award)
has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

 

(D)                               Termination of Employment/Service.  A SAR may
not be exercised unless the Grantee is then a director of, in the employ of, or
providing services to, the Company

 

10

--------------------------------------------------------------------------------


 

or its Affiliates, and unless the Grantee has remained continuously so employed,
or continuously maintained such relationship, since the date of grant of the
SAR; provided, that the Award Agreement may contain provisions extending, or the
Committee may otherwise determine to extend, the exercisability of the SAR, in
the event of specified terminations of employment or service, to a date not
later than the expiration date of such SAR (or, in the case of a tandem SAR, its
related Award).  A Grantee’s employment with, or provision of services to, the
Wyndham Worldwide Group shall be deemed employment with, or provision of
services to, the Company or its Affiliates for purposes of this
Section 6(b)(ii).

 

(E)                                Other Provisions.  SARs may be subject to
such other conditions including, but not limited to, restrictions on
transferability of the shares acquired upon exercise of such SARs, as the
Committee may prescribe in its discretion or as may be required by applicable
law. In no event shall the Committee award or pay dividends or dividend
equivalents with respect to SARs, whether vested or unvested.

 

(iii)                               Restricted Stock.  The Committee is
authorized to grant Restricted Stock to Grantees on the following terms and
conditions:

 

(A)                               Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions,
if any, as the Committee may impose at the date of grant or thereafter, which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, or otherwise, as the Committee may
determine. The Committee may place restrictions on Restricted Stock that shall
lapse, in whole or in part, only upon the attainment of Performance Goals. The
Committee may also condition the grant of an Award of Restricted Stock on the
achievement of Performance Goals. Except to the extent restricted under the
Award Agreement relating to the Restricted Stock, a Grantee granted Restricted
Stock shall have all of the rights of a stockholder including, without
limitation, the right to vote Restricted Stock and the right to receive
dividends thereon; provided that such dividends may not be paid before the
underlying Restricted Stock vests.

 

(B)                               Forfeiture.  Upon termination of employment
with or service to, or termination of the director or independent contractor
relationship with, the Company or its Affiliates during the applicable
restriction period, Restricted Stock and any accrued but unpaid dividends that
are then subject to restrictions shall be forfeited. Notwithstanding any other
provision of this Plan to the contrary, the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(C)                               Certificates for Stock.  Restricted Stock
granted under the Plan may be evidenced in such manner as the Committee shall
determine, including, without limitation, requiring the shares of Restricted
Stock be held in uncertificated book entry form. If certificates representing
Restricted Stock are registered in the name of the Grantee, such certificates
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company shall retain
physical possession of the certificate.

 

11

--------------------------------------------------------------------------------


 

(D)                               Dividends.  Stock distributed in connection
with a stock split or stock dividend, and cash or other property distributed as
a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed, and shall be settled as the same time as the
Restricted Stock to which it relates.

 

(iv)                              Restricted Stock Units.  The Committee is
authorized to grant Restricted Stock Units to Grantees, subject to the following
terms and conditions:

 

(A)                               Award and Restrictions.  Delivery of Stock or
cash, as determined by the Committee, will occur upon expiration of the deferral
period specified for Restricted Stock Units by the Committee. The Committee may
place restrictions on Restricted Stock Units that shall lapse, in whole or in
part, only upon the attainment of Performance Goals. The Committee also may
condition the grant of an Award of Restricted Stock Units on the achievement of
Performance Goals. The Committee may award dividend equivalents relating to
Restricted Stock Units on terms and conditions as it determines; provided that
such dividend equivalents may not be paid before the underlying Restricted Stock
Units vests.

 

(B)                               Forfeiture.  Upon termination of employment
with or service to, or termination of director or independent contractor
relationship with, the Company or its Affiliates during the applicable deferral
period or portion thereof to which forfeiture conditions apply, or upon failure
to satisfy any other conditions precedent to the delivery of Stock or cash to
which such Restricted Stock Units relate, all Restricted Stock Units and any
accrued but unpaid dividend equivalents that are then subject to deferral or
restriction shall be forfeited. Notwithstanding any other provision of this Plan
to the contrary, the Committee may provide, by rule or regulation or in any
Award Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock Units will be waived in whole
or in part in the event of termination resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock Units.

 

(C)                               Director Deferred Compensation Awards.  The
Company shall issue RSUs pursuant to this Section 6(b)(iv)(C) for the purpose of
fulfilling the Company’s obligations under its Non-Employee Directors Deferred
Compensation Plan (the “Deferred Compensation Plan”); provided, that certain
terms and conditions of the grant and payment of such RSUs set forth in the
Deferred Compensation Plan (and only to the extent set forth in such plan) shall
supersede the terms generally applicable to RSUs granted under the Plan. RSUs
granted under this paragraph need not be evidenced by an Award Agreement unless
the Committee determines that such an Award Agreement is desirable for the
furtherance of the purposes of the Plan and the Deferred Compensation Plan.

 

(D)                               Non-Employee Director Compensatory Awards. 
The Company shall issue RSUs payable only in Stock (unless the Committee
determines otherwise) pursuant to the Company’s non-employer director
compensation program, and shall issue Stock in settlement of such RSUs in
accordance with such program and the terms of this Plan.

 

(v)                                 Other Stock- or Cash-Based Awards.  The
Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as

 

12

--------------------------------------------------------------------------------


 

deemed by the Committee to be consistent with the purposes of the Plan. The
Committee may condition an Other Stock- or Cash-Based Award or the lapse of
restrictions with respect to an Other Stock- or Cash-Based Award on the
achievement of Performance Goals. The Committee shall determine the terms and
conditions of such Awards at the date of grant or thereafter. Performance
Periods under this Section 6(b)(v) may overlap. Payments earned hereunder may be
decreased or increased in the sole discretion of the Committee based on such
factors as it deems appropriate. The Committee shall have the authority to
accelerate vesting of Awards at such time and under such circumstances as it, in
its sole discretion, deems appropriate. The Committee may establish such other
rules applicable to the Other Stock- or Cash-Based Awards as it deems
appropriate.

 

(c)                                  Annual Incentive Program.  In addition to
Awards granted under Section 6(b), the Committee is authorized to grant Other
Stock- or Cash-Based Awards to Grantees pursuant to the Annual Incentive
Program, under such terms and conditions as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee may condition an Award
under the Annual Incentive Program or the lapse of restrictions with respect to
an Award under the Annual Incentive Program on the achievement of Performance
Goals. Grantees will be selected by the Committee with respect to participation
for a Plan Year. Payments earned hereunder may be decreased or increased in the
sole discretion of the Committee based on such factors as it deems appropriate.
The Committee may establish such other rules applicable to the Annual Incentive
Program as it deems appropriate.

 

7.                                      Change in Control Provisions.

 

Unless otherwise determined by the Committee at the time of grant and evidenced
in an Award Agreement and notwithstanding any other provision of this Plan to
the contrary, in the event of a Change of Control:

 

(a)                                 any Award carrying a right to exercise that
was not previously vested and exercisable shall become fully vested and
exercisable; and

 

(b)                                 the restrictions, deferral limitations,
payment conditions, and forfeiture conditions applicable to any other Award
granted under the Plan shall lapse and such Awards shall be deemed fully vested,
and any performance conditions imposed with respect to Awards shall be deemed to
be fully achieved.

 

8.                                      General Provisions.

 

(a)                                 Nontransferability.  Unless otherwise
provided in an Award Agreement, Awards shall not be transferable by a Grantee
except by will or the laws of descent and distribution and shall be exercisable
during the lifetime of a Grantee only by such Grantee or his guardian or legal
representative.

 

(b)                                 No Right to Continued Employment, etc. 
Nothing in the Plan or in any Award, any Award Agreement or other agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ of, or to continue as a director of, or to continue to provide
services to, the Company or its Affiliates or to be entitled to any remuneration
or benefits not set forth in the Plan or such Award Agreement or other agreement
or to interfere with or limit in any

 

13

--------------------------------------------------------------------------------


 

way the right of the Company or any Affiliate to terminate such Grantee’s
employment, or director or independent contractor relationship.

 

(c)                                  Taxes.  The Company and its Affiliates are
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any other payment to
a Grantee, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Grantees to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. The Committee may provide in the Award Agreement that
in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Grantee may satisfy such obligation (in whole or in part) by electing
to have the Company withhold a portion of the shares of Stock that would
otherwise be received upon settlement or exercise of such Award; provided such
amount withheld does not cause the award to be treated as a liability instrument
under generally accepted accounting principles.

 

(d)                                 Stockholder Approval; Amendment and
Termination.

 

(i)                                     The Plan shall take effect upon, and be
subject to, the requisite approval of the stockholders of the Company.
Notwithstanding any other provision of the Plan to the contrary, if stockholders
of the Company do not approve the Plan at the 2018 annual meeting, the the Plan
shall be null and void ab initio.

 

(ii)                                  The Board may at any time and from time to
time alter, amend, suspend, or terminate the Plan in whole or in part; provided,
however, an amendment that requires stockholder approval in order for the Plan
to continue to comply with any law, regulation or stock exchange requirement
shall not be effective unless approved by the requisite vote of stockholders.
Notwithstanding the foregoing, no amendment to or termination of the Plan shall
affect adversely any of the rights of any Grantee, without such Grantee’s
consent, under any Award theretofore granted under the Plan.

 

(e)                                  Expiration of Plan.  Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
expire on the tenth anniversary of the earlier of (i) the date the Plan is
adopted by the Board and (ii) the Effective Date. No Awards shall be granted
under the Plan after such expiration date, but Awards granted prior to such date
may, and the Committee’s authority to administer the terms of such Awards,
extend beyond that date. The expiration of the Plan shall not affect adversely
any of the rights of any Grantee, without such Grantee’s consent, under any
Award theretofore granted.

 

(f)                                   Deferrals.  The Committee shall have the
authority to establish such procedures and programs that it deems appropriate to
provide Grantees with the ability to defer receipt of cash, Stock or other
property payable with respect to Awards granted under the Plan, provided that
such deferrals are made in a manner intended to comply with Code Section 409A.

 

14

--------------------------------------------------------------------------------


 

(g)                                  No Rights to Awards; No Stockholder
Rights.  No Grantee shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Grantees. Except as
provided specifically herein, a Grantee or a transferee of an Award shall have
no rights as a stockholder with respect to any shares covered by the Award until
the date of the issuance of a stock certificate to him for such shares.

 

(h)                                 Unfunded Status of Awards.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Grantee pursuant to
an Award, nothing contained in the Plan or any Award shall give any such Grantee
any rights that are greater than those of a general creditor of the Company.

 

(i)                                     No Fractional Shares.  No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(j)                                    Regulations and Other Approvals.

 

(i)                                     The obligation of the Company to sell or
deliver Stock with respect to any Award granted under the Plan shall be subject
to all applicable laws, rules and regulations, including all applicable federal
and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

 

(ii)                                  Each Award is subject to the requirement
that, if at any time the Committee determines, in its absolute discretion, that
the listing, registration or qualification of Stock issuable pursuant to the
Plan is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Stock, no such Award shall be granted or payment made or Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

 

(iii)                               In the event that the disposition of Stock
acquired pursuant to the Plan is not covered by a then-current registration
statement under the Securities Act and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

 

(iv)                              The Committee may require a Grantee receiving
Stock pursuant to the Plan, as a condition precedent to receipt of such Stock,
to enter into a stockholder agreement or “lock-up” agreement in such form as the
Committee shall determine is necessary or desirable to further the Company’s
interests.

 

(k)                                 Governing Law.  The Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
laws of the State of Delaware without giving effect to the conflict of laws
principles thereof.

 

15

--------------------------------------------------------------------------------


 

(l)                                     Tax Laws.  The Plan and Awards made
under the Plan are intended to comply with, or be exempt from, the applicable
requirements of Code Section 409A, and the Plan and all Awards shall be limited,
construed and interpreted in accordance with such intent and Code Section 409A,
although the Company provides no guarantee or warranty of such compliance or
exemption.  To the extent an Award granted under this Plan is considered to be
“nonqualified deferred compensation” within the meaning of Code Section 409A,
the terms and conditions of such Award are intended not to result in the
imposition of penalties under Code Section 409A, and the Plan and Award
Agreements shall be interpreted consistent with such intent.  Notwithstanding
anything herein to the contrary, any provision in the Plan that is inconsistent
with Code Section 409A shall be deemed amended to comply with Code Section 409A,
and to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void.

 

(m)                             Company Recoupment of Awards.  A Grantee’s
rights with respect to any Award hereunder shall in all events be subject to
(i) any right that the Company may have under any Company clawback or recoupment
policy as may be in effect from time to time or any other clawback or recoupment
agreement or arrangement applicable to a Grantee; or (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.

 

(n)                                 Corporate Transactions.  Nothing in the Plan
shall be construed to limit the right of the Company to assume or cancel any
awards made by any Person in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of such
Person.

 

(o)                                 Vesting.  In the event that any stock-based
award vests on a non-trading day, the per share price of the underlying shares
of Stock shall be determined using the per share price on the business day
immediately preceding such non-trading day.

 

*                                        
*                                         *

 

16

--------------------------------------------------------------------------------